Exhibit 10.2

 

 

LOGO [g770276g0808071940969.jpg]

August 7, 2019

PRIVATE & CONFIDENTIAL

Jennifer Ryu    

Dear Jenn:

I am pleased to confirm your promotion to Interim Chief Financial Officer of
Resources Global Professionals (“RGP” or the “Company”), effective August 23,
2019. In this role, you will report to me as Chief Executive Officer. Below,
enumerated are the enhanced terms and conditions of this promotion:

 

  •  

Base Salary: This is an exempt position and will be compensated at an annual
rate of $325,000, less standard withholdings and authorized deductions, and
payable in bi-weekly installments.

 

  •  

Incentive Compensation: Beginning this fiscal year (i.e., Fiscal Year 2020), you
will be eligible to participate in the Executive Incentive Plan (“EIP”).
Additional information regarding the EIP will be provided under separate cover.
As such, you will no longer be eligible to participate in any other Company
bonus program, including the bonus described in your March 15, 2019 Offer
Letter.

All other terms and conditions of employment, including the at-will nature of
your employment, remain unchanged.

To confirm your acceptance of our offer and the terms of this letter, please
sign below in the space provided and return the original to us within seven
(7) business days from the date of this letter.

Jenn, I personally want to express to you our deep gratitude for your service to
this Company over the last few months. I am enthusiastic about your continued
employment as a member of the senior leadership group of RGP.

Sincerely,

 

/s/ Kate Duchene

Kate Duchene Chief Executive Officer

I hereby accept Resources Global Professionals’ offer as described in this
letter.

 

/s/ Jennifer Ryu     8/7/2019 Signature     Date

Resources Global Professionals is an Equal Opportunity Employer.

17101 Armstrong Avenue, Suite 100 Irvine, California 92614 USA

Telephone +1 714 430 6400    www.rgp.com